Judgment, Supreme Court, New York County, rendered June 5, 1975, convicting the defendant, after a nonjury trial, of robbery in the second degree and sentencing him as a predicate felon to an indeterminate term of from 3 to 6 years, with the recommendation that the sentence run concurrently with a Federal prison term now being served, unanimously modified as a matter of discretion and in the interest of justice, to the extent that said indeterminate term of from 3 to 6 years shall be concurrent with the Federal 15-year term for bank robbery now being served, and otherwise affirmed. At the time of the sentence, a concurrent term with a Federal sentence was not permissible under section 70.25 of the Penal Law. (See People v Schatz, 45 AD2d 853.) The section has since been modified to allow such action, and accordingly, on the recommendation of the sentencing court and on the consent of the People, the sentence shall be concurrent. (People v Mosley, 55 AD2d 891.) Concur — Murphy, P. J., Kupferman, Lupiano and Lane, JJ.